1
                                                           JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD LEIDER,                         Case No. 2:18-cv-07239-CBM (MAA)
12                        Plaintiff,
13                                           JUDGMENT
            v.
14
     COMMANDER NELSON, et al.
15
                          Defendants.
16
17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Complaint and entire action are dismissed
20   without prejudice.
21
22
23   DATED: April 4, 2019
                                              CONSUELO B. MARSHALL
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
